People v Camacho (2021 NY Slip Op 03815)





People v Camacho


2021 NY Slip Op 03815


Decided on June 15, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 15, 2021

Before: Renwick, J.P., Kern, Singh, Moulton, JJ. 


Ind No. 2548/17 Appeal No. 14058 Case No. 2019-2529 

[*1]The People of the State of New York, Respondent,
vPaulino Camacho, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Schindler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Victoria Muth of counsel), for respondent.

Order, Supreme Court, New York County (Michael J. Obus, J.), entered on or about February 7, 2019, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the risk assessment instrument, or outweighed by aggravating factors. Defendant has not demonstrated that there was anything exceptional about his response to treatment, and his criminal history shows an inability to control his behavior.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 15, 2021